Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 20, 1977, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The comments of the prosecutor, although improper, were harmless beyond a reasonable doubt. The overwhelming proof of guilt, which included reliable identifications by the victim, the victim’s half-brother, and an uninvolved bystander, militates against reversal on the basis of these comments. There is no significant probability that the jury would have acquitted the defendant had these comments not been made (see People v Crimmins, 36 NY2d 230, 241-242). Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.